FINAL REJECTION
This office action is in response to the amendment and remarks filed on 06/03/2021.  Claims 1-16 are currently pending and being examined.
Response to Arguments
Applicant's arguments filed 06/03/2021 have been fully considered but they are not persuasive. 
Applicant argues that the newly added limitations “the baffle extends radially from a longitudinal axis of the opening” or “the bottom wall extends radially from a longitudinal axis of the opening” are not taught by Young (US 2003/0061815).  However, as explained in detail below, the newly added limitations are not only anticipated by Young but the original disclosure does not have support for these, refer to 112a and 102a1 rejections below for details.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11, 12, 15 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to from a longitudinal axis of the opening” ; “the bottom wall extends radially from a longitudinal axis of the opening”.

    PNG
    media_image1.png
    103
    676
    media_image1.png
    Greyscale

For purposes of examination, it is believed that applicant intended the following recitations instead, for which there seems to be support at least in paragraph 21.
“the baffle extends radially in relation/with respect to a longitudinal axis of the opening” ; “the bottom wall extends radially in relation/with respect to  a longitudinal axis of the opening”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15 and 16 are rejected under 35 U.S.C. 102a1 as being anticipated by Young et al. (US 2003/0061815).

    PNG
    media_image2.png
    838
    485
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    799
    866
    media_image3.png
    Greyscale

In regards to Independent Claim 15, and with particular reference to Figures 1 and 3 shown immediately above, Young discloses a combustion chamber 10 for a turbomachine (par. 1 states the combustor is for a turbomachine “gas turbine engine”) having a bottom wall 20, at least one mixing bowl 54 for promoting the mixing of air and fuel, mounted in an opening 34 in the bottom wall, at least one annular baffle 46 mounted axially downstream of the bottom wall 20, 5with respect to the direction of the gas flow 32 within the combustion chamber 10, around said opening 34, the baffle 46 being produced in one piece with the mixing bowl 54 so as to form a one-piece assembly 40 (par. 31 states the one-piece assembly 40 is unitary “one-piece assembly”; also, in figure 1, elements 46 and 54 have the same cross hatching indicating a one-piece assembly 40), wherein said assembly 40 comprises at least one channel (refer to marked-up figure 1 above) for the flow of cooling air 14, said channel comprising an air inlet (as shown in marked-up figure 1 above) located upstream of the bottom wall 20 and an air outlet (as shown in marked-up figure 1 above) located downstream of the bottom wall 20, the baffle extends radially in relation/with respect to a longitudinal axis of the opening, as shown in the marked-up figure above (refer to 112a rejection as well).

In regards to Independent Claim 16, and with particular reference to Figures 1 and 3 shown immediately above, Young discloses a combustion chamber 10 for a turbomachine (par. 1 states the combustor is for a turbomachine “gas turbine engine”) having a bottom wall 20, at least one mixing bowl 54 for promoting the mixing of air and fuel, mounted in an opening 34 in the bottom wall, at least one annular baffle 46 mounted axially downstream of the bottom wall 20, 5with respect to the direction of the gas flow 32 within the combustion chamber 10, around said opening 34, the baffle 46 being produced in one piece with the mixing bowl 54 so as to form a one-piece assembly 40 (par. 31 states the one-piece assembly 40 is unitary “one-piece assembly”; also, in figure 1, elements 46 and 54 have the same cross hatching indicating a one-piece assembly 40), wherein said assembly 40 comprises at least one channel (refer to marked-up figure 1 above) for the flow of cooling air 14, said channel comprising an air inlet (as shown in marked-up figure 1 above) located upstream of the bottom wall 20 and an air outlet (as shown in marked-up figure 1 above) located downstream of the bottom wall 20, the bottom wall extends radially in relation/with respect to  a longitudinal axis of the opening, as shown in the marked-up figure above (refer to 112a rejection as well).

Allowable Subject Matter
12.	Claims 1-10, 13 and 14 are allowed in view of applicant’s amendment to the claims filed on 06/03/2021 allowed.
13.	Claims 11 and 12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112a, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims (if re-written into independent form).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H RODRIGUEZ whose telephone number is (571)272-4831.  The examiner can normally be reached on Mon-Fri 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/William H Rodriguez/Primary Examiner, Art Unit 3741